98 F.3d 1334
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Christine FOWLER, Plaintiff-Appellant,v.Gene L. ATLEY;  Acme Markets, Incorporated, Defendants-Appellees.
No. 96-1256.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 20, 1996.Decided Oct. 9, 1996.

Christine Fowler, Appellant Pro Se.  Edward Mark Buxbaum, WHITEFORD, TAYLOR & PRESTON, Towson, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary judgment for the Defendants in Plaintiff's civil diversity action alleging false arrest and malicious prosecution.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Fowler v. Atley, No. CA-93-830-Y (D.Md. Jan. 29, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.